McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent. After reviewing the briefs, record and arguments in this case, I am “left with the definite and firm conviction that a mistake has been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 542, 92 L.Ed. 746 (1948); Craik v. Minnesota State University Board, 731 F.2d 465 at 468 (8th Cir.1984). The temporal connection between appellant’s discrimination claim and her falling into disfavor with her supervisor, after five and one-half years of satisfactory performance, strongly indicates that more than coincidence is at work. I believe that the record makes clear that the two events were directly and causally related.
The majority opinion glosses over many disturbing facts adduced at trial. The majority states that the sex discrimination claim, initiated in November 1979, was eventually settled in July 1980. The majority makes no mention of the fact that appellant’s supervisor, Stephen Roszell, adamantly opposed settlement believing that the claim involved a matter committed to a supervisor’s sole discretion. During the months leading to the settlement, Roszell closely monitored appellant and made several complaints, always in writing, about her job performance which later proved to be unjustified. For example, in a memorandum dated January 31, 1980, Roszell criticized appellant for late payment of a bill which was later found on Roszell’s desk waiting for his initialing. In April 1980 Roszell accused appellant of fourteen hours of unexplained absences and later learned and admitted that thirteen of those hours were requested in advance and documented. What emerges is a search for a pretex-tual basis for discipline and eventually discharge.
Even assuming that Roszell had a legitimate concern for improvement in appellant’s job performance, the only inference I am able to draw from the evidence is that appellant would not have been discharged in the absence of her discrimination claim. Thus, even applying the strict standard of causation from Mt. Healthy School District v. Doyle, 429 U.S. 274, 285-87, 97 S.Ct. 568, 575-76, 50 L.Ed.2d 471 (1977), I believe the district court’s finding of no retaliatory discrimination is clearly erroneous.
The record reveals that appellant was hesitant to go forward with the discrimination charge lest it upset her supervisor and cost her her job. She was assured, and properly so, by the Assistant Vice President for Administration and Personnel that such retaliatory action would and could not be taken. I believe that the majority opinion today will serve to confirm the feeling among employees that even though one may be the victim of discrimination in violation of Title VII, he or she best remain silent. I would reverse the judgment of the district court and remand for a determination of the appropriate relief to be granted appellant.